Order, entered on June 8,1961, reducing tax assessments for the tax years 1955-56 to 1960-61, inclusive, unanimously reversed on the law and on the facts, with $20 costs and disbursements to appellants, and assessments reinstated. The property involved *526is the Sherry-Netherland Hotel located at 59th Street and Fifth Avenue. It was assessed at $3,900,000 for all except the last year under review, when the assessment was raised to $4,050,000. In 1954 the property was sold to the tenants as a co-operative enterprise for the sum of $7,300,000. Of this sum, $6,000,000 represented the cost of the real estate and $1,300,000 the cost of equipment and furnishings. It is familiar learning that sales price of the instant property is, barring extraordinary facts, one of the most reliable guides to value that is obtainable. Here it is claimed that an added element is included in that price, namely, the good will of an operating hotel. The contention is unsound. The property was not purchased as a business but as a group of residences. Ho increment for the reputation of the management qs a means of procuring business could possibly be reflected in the price paid as the tenants would not be operating a hotel nor seeking to attract patrons. Furthermore, sales of somewhat similar properties and a review of the actual operations of this property indicate that it was not overassessed. Settle order on notice. Concur — Rabin, J. P., McHally, Stevens, Steuer and Bastow, JJ.